Order entered March 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00199-CR

                         EX PARTE RICHARD NICHOLAS COLON

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-81243-2012

                                            ORDER
       The Court has before it appellant’s March 26, 2014 unopposed motion to extend time to
file his brief. Appellant states that some of the exhibits had been omitted from the record. A
supplemental clerk’s record containing those exhibits was filed on March 26, 2014. Appellant
asks for an extension until April 14, 2014 due to the late-filed exhibits and counsel’s workload.
We GRANT the motion as follows.
       We ORDER appellant to file his brief by APRIL 14, 2014. We ORDER the State to file
its brief by APRIL 30, 2014. No further extensions will be granted. If any party does not file its
brief by the date specified, the appeal will be submitted without that party’s brief. See TEX. R.
APP. P. 31.1.
       The appeal remains set for submission without argument on May 9, 2014.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Collin County District Clerk and to counsel for all parties.

                                                       /s/     CAROLYN WRIGHT
                                                               CHIEF JUSTICE